DETAILED ACTION
Election/Restrictions
Claim 24 is allowable. Claims 28-31, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations and depend from the allowable claim 24. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the Species, as set forth in the Office action mailed on 09/08/2020, is hereby withdrawn and claims 28-31 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-44 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 24 has been amended to include the subject matter similar to the previously indicated allowable subject matter of claims 1, 35, and 39. Claims 25-34 depend therefrom. Claims 1-12 and 35-44 remain allowed for the reasons provided in the Office Action mailed 01/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882